 Exhibit 10.8
 
p.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
September 1, 2009 by and between Genesis Group Holdings, lnc, a company
incorporated and existing under the laws of the State of Delaware (the
“Company”), and Gideon Taylor, an individual (the “Executive”). The term
“Company” as used herein with respect to all obligations of the Executive
hereunder shall be deemed to include the Company and all of its direct or
indirect parent companies, subsidiaries, affiliates, or subsidiaries or
affiliates of its parent companies (collectively, the “Group”).
 
RECITALS
 
   A.  
The Company desires to employ the Executive and to assure itself of the services
of the Executive during the term of Employment (as defined below).

 
   B.   
The Executive desires to be employed by the Company during the term of
Employment and under the terms and conditions of this Agreement.

 
 
AGREEMENT
The parties hereto agree as follows:
 
1.           POSITION
 
              The Executive hereby accepts a position as Chief Executive officer
and Board Member (the “Employment”) of the Company to work with the Board of
Directors and at their behest in the management and day to day operations of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
p.2
 
2.           TERM
 
Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be five years, commencing on September 1, 2009. (the “Effective
Date”), unless terminated earlier pursuant to the terms of this Agreement. Upon
expiration of the initial five year term, the Employment shall be automatically
extended for successive one-year terms unless either party gives the other party
hereto a thirty day prior written notice to terminate the Employment prior to
the expiration of such one-year term or unless terminated earlier pursuant to
the terms of this Agreement.
 
3.           DUTIES AND RESPONSIBILITIES
 
The Executive’s duties at the Company will include all jobs assigned by the
Board of Directors of the Company (the “Board”).
 
The Executive shall devote his working time, attention and skills to the
performance of his duties at the Company and shall faithfully and diligently
serve the Company in accordance with this Agreement and the guidelines, policies
and procedures of the Company approved from time to time by the Board.
 
The Executive shall use best efforts to perform the duties hereunder. The
Executive shall not, without the prior written consent of the Board, become an
employee or consultant of any entity that competes with that business carried on
by the Company (any such business or entity, a “Competitor”), provided that
nothing in this clause shall preclude the Executive from holding any shares or
other securities of any Competitor that is listed on any securities exchange or
recognized securities market anywhere.
 
4.           NO BREACH OF CONTRACT
 
The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound; (ii) that the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other person or entity which would prevent, or be
violated by, the Executive entering into this Agreement or carrying out [his]
[her] duties hereunder; (iii) that the Executive is not bound by any
confidentiality, trade secret or similar agreement (other than this) with any
other person or entity, as the case maybe.

 
 

--------------------------------------------------------------------------------

 
 
p.3
 
5.           LOCATION
 
The Executive will be based in Florida, United States, until both parties hereto
agree to change otherwise.
 
6.           COMPENSATION AND BENEFITS
 
    (a)
Cash Compensation. (1) The Executive’s annual base compensation shall be Two
Hundred Thousand ($200,000), paid in bi-weekly increments and subject to
periodic review or adjustment by the Board based upon the earnings of the
Company. In the event that the cash flow of the Company is insufficient to pay
the base compensation called for herein, the Executive shall be entitled to
equivalent equity compensation. (2) The executive shall be entitled to annual
bonus compensation as directed by to Board of directors.

 
    (b)
Equity Incentives. To the extent the Company adopts and maintains a share
incentive plan, the Executive will be eligible to participate in such plan
pursuant to the terms thereof as determined by the Company. As an initial
incentive to the execution of this Agreement, the Executive shall receive
25,500,000 shares of the Company’s common stock with appropriate 144
restrictions thereon. No Employee shell be paid a higher compensation without
the agreement of Gideon Taylor.

 
    (c)
Benefits. The Executive is eligible for participation in any standard employee
benefit plan of the Company, including any health insurance plan and annual
holiday plan. In addition, the Executive shall be entitled to reimbursement of
all reasonable expenses as approved by the Board.


 
 

--------------------------------------------------------------------------------

 
 
p.4
 
7.           TERMINATION OF THE AGREEMENT
 
    (a)
By the Company. The Company may terminate the Employment for cause, at any time,
without advance notice or remuneration, if (1) the Executive is convicted or
pleads guilty to a felony or to an act of fraud, misappropriation or
embezzlement, (2) the Executive has been negligent or acted dishonestly to the
detriment of the Company, (3) the Executive has engaged in actions amounting to
misconduct or failed to perform duties hereunder and such failure continues
after the Executive is afforded a reasonable opportunity to cure such failure,
(4) the Executive has died, or (5) the Executive has a disability which shall
mean a physical or mental impairment which, as reasonably determined by the
Board, renders the Executive unable to perform the essential functions of
employment with the Company, even with reasonable accommodation that does not
impose an undue hardship on the Company, for more than 60 days in any 12-month
period, unless a longer period is required by applicable law, in which case that
longer period would apply. In addition, the Company may terminate the Employment
without cause, at any time, upon two-month prior written notice to the Executive
during any period after the first anniversary of the Effective Date.

 
    (b)
By the Executive. If there is a material and substantial reduction in the
Executive’s existing authority and responsibilities and such resignation is
approved by the Board, the Executive may resign upon one-month prior written
notice to the Company during the first year after the Effective Date, or
two-month prior written notice to the Company during any period after the first
anniversary of the Effective Date.

 
    (c)
Notice of Termination. Any termination of the Executive’s employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.


 
 

--------------------------------------------------------------------------------

 
 
p.5
 
    (d)
Remuneration upon Termination. Upon the Company’s termination of the Employment
without cause pursuant to subsection (a) above or the Executive’s resignation
upon the Board’s approval pursuant to subsection (b) above, the Company will
provide remuneration to the Executive as follows: (1) if such termination or
resignation becomes effective during the first year after joining the Company
(the Starting Date), the Company will provide the Executive with a severance pay
equal to three months base salary of the Executive; (2) if such termination or
resignation becomes effective during the second year after the Starting Date,
the Company will provide the Executive with a severance pay equal to one year
base salary of the Executive; (3) if such termination or resignation becomes
effective during any period after the second anniversary of the Starting Date,
the Company will provide the Executive with a severance pay equal to two years
base salary of the Executive; and (4) the Executive may exercise any vested
option as of the date of termination pursuant to the applicable share incentive
plan. Except for the foregoing, the Executive shall not be entitled to any
severance payments or benefits upon the termination of the Employment for any
reason, unless otherwise agreed to by the Company.

 
8.           CONFIDENTIALITY AND NONDISCLOSURE
 
    (a)
Confidentiality and Non-disclosure. In the course of the Executive’s services,
the Executive may have access to the Company and/or the Company’s client’s
and/or prospective client’s trade secrets and confidential information,
including but not limited to those embodied in memoranda, manuals, letters or
other documents, computer disks, tapes or other information storage devices,
hardware, or other media or vehicles, pertaining to the Company and/or the
Company’s client’s and/or prospective client’s business. All such trade secrets
and confidential information are considered confidential.


 
 

--------------------------------------------------------------------------------

 
 
p.6
 
 
All materials containing any such trade secret and confidential information are
the property of the Company and/or the Company’s client and/or prospective
client, and shall be returned to the Company and/or the Company’s client and/or
prospective client upon expiration or earlier termination of this Agreement. The
Executive shall not directly or indirectly disclose or use any such trade secret
or confidential information, except as required in the performance of the
Executive’s duties in connection with the Employment or pursuant to applicable
law.

 
    (b)
Trade Secrets. During and after the Employment, the Executive shall hold the
Trade Secrets in strict confidence; the Executive shall not disclose these Trade
Secrets to anyone except other employees of the Company who have a need to know
the Trade Secrets in connection with the Company’s business. The Executive shall
not use the Trade Secrets other than for the benefits of the Company.

 
“Trade Secrets” means information deemed confidential by the Company, treated by
the Company or which the Executive know or ought reasonably to have known to be
confidential, and trade secrets, including without limitation designs,
processes, pricing policies, methods, inventions, conceptions, technology,
technical data, financial information, corporate structure and know-how,
relating to the business and affairs of the Company and its subsidiaries,
affiliates and business associates, whether embodied in memoranda, manuals,
letters or other documents, computer disks, tapes or other information storage
devices, hardware, or other media or vehicles. Trade Secrets do not include
information generally known or released to public domain through no fault of the
Executive.
 
    (c)
Former Employer Information. The Executive agrees that he or she has not and
will not, during the term of his or her employment improperly use or disclose
any proprietary information or trade secrets of any former employer, unless the
former employer has been acquired by the Company, or other person or entity with
which the Executive has an agreement to keep in confidence information acquired
by Executive, if any. The Executive will indemnify the Company and hold it
harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys’ fees and costs of suit, arising out of or in
connection with any violation of the foregoing.


 
 

--------------------------------------------------------------------------------

 
 
p.7
 
    (d)
Third Party Information. The Executive recognizes that the Company may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. The Executive agrees that the Executive owes the Company and such
third parties, during the Executive’s employment by the Company and thereafter,
a duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or firm and to use it in a
manner consistent with, and for the limited purposes permitted by, the Company’s
agreement with such third party.

 
This Section 8 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 8, the Company shall have right
to seek any and all remedies at law or in equity.
 
9.           NON-COMPETITION AND NON-SOLICITATION
 
In consideration of the base salary provided to the Executive by the Company
hereunder, the adequacy of which is hereby acknowledged by the parties hereto,
the Executive agrees that during the term of the Employment and for a period of
one year following the termination of the Employment for whatever reason:
 
    (a)
The Executive will not approach clients, customers or contacts of the Company or
other persons or entities introduced to the Executive in the Executive’s
capacity as a representative of the Company for the purposes of doing business
with such persons or entities which will harm the business relationship between
the Company and such persons and/or entities;


 
 

--------------------------------------------------------------------------------

 
 
p.8
 
    (b)
unless expressly consented to by the Company, the Executive will not assume
employment with or provide services for any Competitor, or engage, whether as
principal, partner, licensor or otherwise, in any Competitor; and

 
    (c)
unless expressly consented to by the Company, the Executive will not seek
directly or indirectly, by the offer of alternative employment or other
inducement whatsoever, to solicit the services of any employee of the Company
employed as at or after the date of such termination, or in the year preceding
such termination.

 
The provisions contained in this Section 10 are considered reasonable by the
Executive and the Company. In the event that any such provisions should be found
to be void under applicable laws but would be valid if some part thereof was
deleted or the period or area of application reduced, such provisions shall
apply with such modification as may be necessary to make them valid and
effective.
 
This Section shall survive the termination of this Agreement for any reason. In
the event the Executive breaches this Section, the Executive acknowledges that
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as maybe proper (including monetary damages if appropriate). In any
event, the Company shall have right to seek any and all remedies permissible at
law or in equity.

 
 

--------------------------------------------------------------------------------

 
 
p.9
10.           ASSIGNMENT
 
This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that (i) the Company may
assign or transfer this Agreement or any rights or obligations hereunder to any
member of the Group without such consent and (ii) in the event of a
change-of-control transaction of the Company, this Agreement shall, subject to
the provisions hereof, be binding upon and inure to the benefit of such
successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder.
 
11.           SEVERABILITY
 
If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable,
 
12.           GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, U.S.A.
 
13.           AMENDMENT
 
This Agreement may not he amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
 
14.           WAIVER
 
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 
 

--------------------------------------------------------------------------------

 
 
p.10
 
15.           NOTICES
 
All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, or (iii) sent by a recognized courier with next-day or
second-day delivery to the last known address of the other party.
 
16.           COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories. Photographic copies of such signed
counterparts maybe used in lieu of the originals for any purpose.
 
17.           NO INTERPRETATION AGAINST DRAFTER
 
Each party recognizes that this Agreement is a legally binding contract and
acknowledges that such party has had the opportunity to consult with legal
counsel of choice. In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.

 
 

--------------------------------------------------------------------------------

 
 
 
p.11
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
Genesis Group Holding, Inc.

     
By:
/s/ Gideon Taylor     Gideon Taylor       CEO        

 

     
By:
/s/ Gideon Taylor     Gideon Taylor       Employer        


 
 
 
 
 

--------------------------------------------------------------------------------